DETAILED ACTION
Status of Claims
The action is in reply to the Request for Continued Examination of Application 16/364,716 filed on 10/15/2021.
Claims 1-15 were pending and were rejected in the previous final rejection on 07/30/2021. 
Claims 1-9 and 12-15 have been amended and are hereby entered.
Claims 1-15 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
Response to Arguments
Applicant's arguments, see Pages 9-10, filed 10/15/2021, with respect to the 35 U.S.C. 101 rejection of Claims 1-15 have been fully considered but they are not persuasive. 
MPEP 2106.05(a) II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”
Applicant’s arguments, see Pages 10-12, filed 10/15/2021, with respect to the 35 U.S.C. 103 rejection of Claims 1-15 have been considered but are moot because the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive 
Claims 1-15 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (communication method) and “a machine” (communication system) categories.
Regarding Claims 1-15, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A communication system accessible to a service for managing screen information of an electronic information board, the communication system comprising: 
…; and 
… provided in a facility, … being configured to communicate with … via …; 
… including … and … storing a program causing … to execute a first process, the first process including 
acquiring, from … configured to manage a schedule of utilization of the facility, information about the schedule, the acquired information about the schedule being stored in … in association with reservation identification information for identifying a facility reservation, 
requesting … configured to provide the service for managing screen information of the electronic information board to create the electronic information board in response to receiving the information about the schedule, the third information processing apparatus being connected to … via …, 
receiving, from …, access information for the electronic information board created by …, the received access information being stored in … in association with corresponding information about schedule and reservation identification information, and 
transmitting, to …, the access information for the electronic information board, Docket No.: 18R-059 App. No.: 16/364,716 
wherein … includes …, …, and … storing a program causing … to execute a second process, the second process including 
sending a request to use the facility to …, the request including reservation identification information for identifying a facility reservation, 
retrieving the access information for the electronic information board from …, … of … being configured to 
receive the request from …, 
compare, in response to receiving the request, the reservation identification information included in the received request against the reservation identification information stored …, 
determine that the requested use of the facility is allowed based on a comparison result in which both pieces of the reservation identification information are coincident, 
retrieve the access information associated with the coincident reservation identification information from …, and 
transmit, to …, the retrieved access information and information indicating that the use of the facility is allowed, and 
accessing … via … by using the retrieved access information, for the electronic information board, transmitted from …, to obtain the screen information of the electronic information board from … and to display a whiteboard on … based on the obtained screen information.
	The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve managing interactions between people. The limitations of acquiring schedule information, requesting creation of an electronic information board, receiving, transmitting, and retrieving access information for the electronic information board, sending and receiving request, comparing identification information, determining if the requested use of the facility is allowed, and accessing the electronic information board are processes that, under their broadest reasonable interpretation, cover concepts that involve a managing interaction between people such as following instructions to join a meeting and able to use/share screen information of an electronic information board. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “first information processing apparatus”, “terminal device”, “network”, “first hardware processor”, “first hardware memory”, “second information processing apparatus”, “third information processing apparatus”, “display device”, 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a communication process amount to no more than how to generally “apply” the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The communication system according to claim 1, wherein the first process further includes 
registering the access information for the electronic information board with …, by associating the access information for the electronic information board with the information about the schedule, and 3Docket No.: 18R-059 
App. No.: 16/364,716wherein the access information for the electronic information board retrieved by the second process from … is information that … acquires from … based on the information about the schedule.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 2 recites additional elements – “first information processing apparatus” and “second information processing apparatus”. These additional elements are recited at a high level of generality and are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the described process above amount to no more than how to generally “apply” the exception using generic computer components. Mere 
Claim 3 recites the following limitations:
The communication system according to claim 2, further comprising … of a user, … including …, …, and … storing a program causing … to execute a third process, the third process including 
acquiring the access information for the electronic information board from …, and 
accessing … using the access information for the electronic information board, to obtain the screen information of the electronic information board from … and to display the whiteboard on … of … based on the obtained screen information.
Claim 3 is directed to substantially the same abstract idea as Claims 1 and 2 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 3 recites additional elements – “user terminal”, “display device”, “third hardware processor”, “third hardware memory”, “second information processing apparatus”, and “third information processing apparatus”. These additional elements are recited at a high level of generality and are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application 
Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the described process above amount to no more than how to generally “apply” the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 4 recites the following limitations:
The communication system according to claim 1, wherein the second process further includes 
receiving a request to initiate use of the facility, and 
transmitting the request to initiate the use of the facility to …, 
the first process further includes 
allowing the requested use of the facility, based on an authentication result obtained on the request to initiate the use of the facility, the request being received from …, and 
wherein the retrieving and the accessing in the second process are performed upon determining that the requested use of the facility is allowed.
Claim 4 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because Claim 4 recites additional elements – “the first information processing apparatus" and “the terminal device”. These additional elements are recited at a high level of generality and are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the described process above amount to no more than how to generally “apply” the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 5 recites the following limitations:
The communication system according to claim 4, wherein the first process further includes App. No.: 16/364,716 
detecting that a reservation for the use of the facility is cancelled or that a start time of the reservation has elapsed before the request to initiate the use of the facility is received by …, and 
requesting … to delete the electronic information board, upon detecting that the reservation for the use of the facility is cancelled or that the start time of the reservation has elapsed before the request to initiate the use of the facility is received by ....
Claim 5 is directed to substantially the same abstract idea as Claims 1 and 4 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 5 recites additional elements – “the first information processing apparatus” and “third information processing apparatus”. These additional elements are recited at a high level of generality and are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the described process above amount to no more than how to generally “apply” the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 6 is directed to substantially the same abstract idea as Claims 1 and 4 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea Claims 1 and 4 such as by defining “wherein, upon determining that the requested use of the facility is allowed, the requesting and the transmitting in the first process are performed”. This dependent claim does not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, this claim is not patent eligible.
Claim 7 recites the following limitations:
The communication system according to claim 4, wherein the first process further includes 
transmitting a reminder about a reservation of the facility to … of a user at a prescribed time before a start time of the reservation, based on the information about the schedule, and 
receiving a reply to the reminder, the reply indicating that the facility will be used, 
wherein, in response to receiving the reply to the reminder, the requesting and the transmitting in the first process are performed.
Claim 7 is directed to substantially the same abstract idea as Claims 1 and 4 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 7 recites one additional element – “a user terminal”. This additional element is recited at a high level of generality and is no more than mere instructions to apply the 
Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the described process above amounts to no more than how to generally “apply” the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 8 recites the following limitations:
The communication system according to claim 1, wherein the first process further includes 
registering the information about the schedule with …, and 
wherein the acquiring in the first process is performed in response to the registering of the information about the schedule with ....
Claim 8 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 8 recites one additional element – “second information processing apparatus”. This additional element is recited at a high level of generality and is no more than mere 
Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the described process above amounts to no more than how to generally “apply” the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 9 recites the following limitations:
The communication system according to claim 1, 
wherein the first process further includes 
transmitting the information about the schedule to …, and 
the second process further includes 
retrieving the information about the schedule from …, and 
displaying the information about the schedule on ....
Claim 9 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 9 recites additional elements – “terminal device”, “first information processing apparatus”, 
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the described process above amount to no more than how to generally “apply” the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 10 is directed to substantially the same abstract idea as Claims 1 and 9 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim further narrows the abstract idea of Claim 1 such as by defining “schedule” and “information about the schedule”. This dependent claim does not recite additional elements to evaluate at Step 2A, Prong Two or 2B, and thus it does not integrate the abstract idea into a practical application or does not amount to significantly more than the abstract idea. Therefore, this claim is not patent eligible.
Claim 11 recites the following limitations:
The communication system according to claim 9, wherein the information about the schedule is displayed on … by superimposing the information about the schedule on the whiteboard by the second process.
Claim 11 is directed to substantially the same abstract idea as Claims 1 and 9 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 11 recites one additional element – “display device”. This additional element is recited at a high level of generality and is no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the described process above amounts to no more than how to generally “apply” the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 12 recites the following limitations:
The communication system according to claim 9, wherein the second process further includes 
transmitting the information about the schedule to …, and 
wherein the information about the schedule is displayed on … by receiving, from …, the screen information containing the information about the schedule created by ....
Claim 12 is directed to substantially the same abstract idea as Claims 1 and 9 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 12 recites additional elements – “third information processing apparatus” and “display device”. These additional elements are recited at a high level of generality and is no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the described process above amount to no more than how to generally “apply” the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 13 recites the following limitations:
The communication system according to claim 12, wherein the second process further includes receiving a stroke drawn on the whiteboard, and saving the information about the schedule and the stroke into a same file.
Claim 13 is directed to substantially the same abstract idea as Claims 1, 9, and 12 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim does not recite additional elements to evaluate at Step 2A, Prong Two or 2B, and thus it does not integrate the abstract idea into a practical application or does not amount to significantly more than the abstract idea. Therefore, this claim is not patent eligible.
Claim 14 recites the following limitations:
The communication system according to claim 9, 
wherein the first process further includes 
transmitting information about an attendee of a meeting to …, the information about the attendee being obtained from … after the meeting is started, and 
the second process further includes 
retrieving the information about the attendee from … after the meeting is started, and 
displaying the information about the attendee on ...
Claim 14 is directed to substantially the same abstract idea as Claims 1 and 9 and is rejected for substantially the same reason. The additional recited limitations of Claim 14 recites additional elements – “terminal device”, “second information processing apparatus”, “first information processing apparatus”, and “display device”. These additional elements are recited at a high level of generality and are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the described process above amount to no more than how to generally “apply” the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 15 recites the following limitations:
A communication method performed in a communication system including 
… and … provided in a facility, … including … and being configured to communicate with … via …, the communication system being accessible to a service for managing screen information of an electronic information board, the method comprising: 
acquiring, by …, from … configured to manage a schedule of utilization of the facility, information about the schedule, the acquired information about the schedule being stored in … of … in association with reservation identification information for identifying a facility reservation; 
requesting, by …, … configured to provide the service for managing screen information of the electronic information board to create the electronic information board in response to receiving the information about the schedule, … being connected to … via …; 
receiving, by … from …, access information for the electronic information board created by …, the received access information being stored in … in association with corresponding information about schedule and reservation identification information; 7Docket No.: 18R-059 App. No.: 16/364,716 
transmitting, by …, the access information for the electronic information board to …; 
sending, by …, a request to use the facility to …, the request including reservation identification information for identifying a facility reservation; 
retrieving, by …, the access information for the electronic information board from …; 
receiving, by …, the request from …, 
comparing, by …, the reservation identification information included in the received request against the reservation identification information stored in the first hardware memory, in response to receiving the request, 
determining, by …, that the requested use of the facility is allowed based on a comparison result in which both pieces of the reservation identification information are coincident, 
retrieving, by …, the access information associated with the coincident reservation identification information from …, and 
transmitting, by …, the retrieved access information and information indicating that the use of the facility is allowed, to …, and 
accessing, by the terminal device, … via … by using the retrieved access information, for the electronic information board, transmitted from …, to obtain the screen information of the electronic information board from … and to display a whiteboard on … based on the obtained screen information.
The limitations for Claim 15 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve managing interactions between people. The limitations of acquiring schedule information, requesting creation of an electronic information board, receiving, transmitting, and retrieving access information for the electronic information board, sending and receiving request, comparing identification information, determining if the requested use of the facility is allowed, and accessing the electronic information board are processes that, under their broadest reasonable interpretation, cover concepts that involve a managing interaction between people such as following instructions to join a meeting and able to use/share screen information of an electronic information board. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in 
This judicial exception is not integrated into a practical application. Claim 15 recites additional elements – “first information processing apparatus”, “terminal device”, “display device”, “network”, “second information processing apparatus”, first hardware memory”, and “third information processing apparatus”. The claim as a whole merely describes how to generally “apply” the concept of acquiring schedule information, requesting creation of an electronic information board, receiving, transmitting, and retrieving access information for the electronic information board, sending and receiving request, comparing identification information, determining if the requested use of the facility is allowed, and accessing the electronic information board by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a communication process. Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a communication process amount to no more than how to generally “apply” the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US PG Pub. No. 2015/0288913 A1; hereinafter "Maruyama") in view of FUJII et al. (US PG Pub. No. 2017/0249764 A1; hereinafter "FUJII") and Marianko et al. (US PG Pub. No. 2016/0180259 A1; hereinafter "Marianko".
Regarding Claim 1, Maruyama teaches a communication system accessible to a service for managing screen information of an electronic information board (See “The video information terminal device 10 has a function of designating one point or a certain area on a display screen on the video display unit 11 depending on a designation of a user, and a function of operating information to be displayed on the designated portion.” in Paragraph [0055]), the communication system comprising: a first information processing apparatus; and a terminal device provided in a facility (See “The video display system 1 has a video information terminal device 10 having a video display function and typified by a liquid crystal projector. The video information terminal device 10 is installed in, for example, a meeting room.” in Paragraph [0047], “The video display system 1 has a server 12 used to share information by devices in the system.” in Paragraph [0049], and Fig. 1 showing an example of the video display system 1 (e.g., a communication system) comprising the server 12 (e.g., a first information processing apparatus) and the video information terminal device 10 (e.g., a terminal device)), the terminal device being configured to communicate with the first information processing apparatus via a network (See “The server 12 is connected to the video information terminal device 10 through, for example, a network, and connected to a user terminal device 13 typified by a PC or a mobile terminal held by each user through a network.” in Paragraph [0049]); the first information processing apparatus including a first hardware processor and a first hardware memory storing a program causing the first hardware processor to execute (See “In FIG. 2, although the server 12 is connected to one video information terminal device 10, the server 12 may be connected to the plurality of video information a first process, the first process including acquiring, from a second information processing apparatus configured to manage a schedule of utilization of the facility, information about the schedule (See “The video display system 1 further includes an application which manages reservation information for meeting room, manages a schedule of each user, and notifies the corresponding user of information with an electronic mail.” in Paragraph [0048], “Although, as the user terminal device 13, four terminal devices 13A to 13C and 13S are shown here, the number of terminal devices is not limited as a matter of course. In addition, any one of the user terminal devices 13 may be fixedly installed in the meeting room in which the video information terminal device 10 is installed.” in Paragraph [0049], and “... each member of the meeting including the host accesses the server 12 through her/his own user terminal device 13 to refer to the reservation information for meeting room registered in the server 12 and the scheduling list of each of the members.” in Paragraph [0077]), and transmitting, to the terminal device, the access information for the electronic information board (See “The server 12 also has a function of transmitting information regarding the holding of meeting or the created 
Maruyama does not explicitly teach “a third information processing apparatus”; however, FUJII teaches requesting a third information processing apparatus configured to provide the service for managing screen information of the electronic information board to create the electronic information board (See “... the communication control unit 91 of the electronic whiteboard 2a generates connection information for establishing a connection to the electronic whiteboard 2a and displays the generated connection information on the display device 2a (step S3). The connection information includes an IP address of the host apparatus and a passcode that is generated for this remote sharing processing... Then, the connection information is transferred to users of the electronic whiteboards 2b, 2c via telephone or electronic mail by the user of the electronic whiteboard 2a.” in Paragraph [0112]) in response to receiving the information about the schedule (See “... a request for hosting a conference is accepted by an operation on the display device 3a ...” in Paragraph [0111], the third information processing apparatus being connected to the first information processing apparatus via the network (See “... a functional configuration of the communication system according to one embodiment will be described. FIG. 6 is a functional block diagram of an electronic whiteboard, a PC, and a management system 50, which form a part of the communication system according to one embodiment. In FIG. 6, electronic whiteboards 2a, 2b, and 2c are connected to each other so that data communication can be performed via a communication network 9a. Moreover, in FIG. 6, the electronic whiteboard 2c, the PC 8 and a management system , receiving, from the third information processing apparatus, access information for the electronic information board created by the third information processing apparatus (See “... the communication control unit 91 of the electronic whiteboard 2a generates connection information for establishing a connection to the electronic whiteboard 2a and displays the generated connection information on the display device 2a (step S3). The connection information includes an IP address of the host apparatus and a passcode that is generated for this remote sharing processing… Then, the connection information is transferred to users of the electronic whiteboards 2b, 2c via telephone or electronic mail by the user of the electronic whiteboard 2a.” in Paragraph [0112]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first process of the communication system of Maruyama to include the limitations of a third information processing apparatus described above, as taught by FUJII, in order to provide a more efficient communication system.
Maruyama also teaches Docket No.: 18R-059App. No.: 16/364,716wherein the terminal device includes a display device, a second hardware processor, and a second hardware memory storing a program causing the second hardware processor to execute (See “The video information terminal device 10 has a CPU (Central Processing Unit) 101 having, as a  a second process, the second process including sending a request to use the facility to the first information processing apparatus, the request including reservation identification information for identifying a facility reservation (See “As the specifications, first, a host of meeting operates the user terminal device 13S to register reservation information for meeting room in the server 12 through the video information terminal device 10. This operation can be achieved such that the video information terminal device 10, the server 12, and the user terminal device 13S have applications having the corresponding functions, respectively.” in Paragraph [0075] and “The reservation information for meeting room included in the application has information of, for example, a holding place of a meeting, reservation time thereof, a reservation person, a host, an agenda, participants, and a literature to be used.” in Paragraph [0051]), retrieving the access information for the electronic information board from the first information processing apparatus (See “... the server 12 transmits a notification of holding a meeting through, for example, an electronic mail, to members registered as interested persons of the meeting by the host.” in Paragraph [0079] and see also Paragraph [0077] – “... each of the members operates her/his own user terminal device 13 to access the video information terminal  the first hardware processor of the first information processing apparatus being configured to receive the request from the terminal device (See “As the specifications, first, a host of meeting operates the user terminal device 13S to register reservation information for meeting room in the server 12 through the video information terminal device 10. This operation can be achieved such that the video information terminal device 10, the server 12, and the user terminal device 13S have applications having the corresponding functions, respectively.” in Paragraph [0075], “The server 12 has a function of controlling the entire operation of the server 12, processing information regarding reservation for meeting room supplied from, for example, the communication unit 104 of the video information terminal device 10, and storing the processed information in a storage unit 122.” in Paragraph [0071], and “In FIG. 2, although the server 12 is connected to one video information terminal device 10, the server 12 may be connected to the plurality of video information terminal devices 10 as a matter of course. In this case, a CPU 121 controls the large-scale video display system 1 having the plurality of video information terminal devices 10 as a whole.” in Paragraph [0073]).
Maruyama does not explicitly teach “a third information processing apparatus”; however, FUJII teaches accessing the third information processing apparatus via the network by using the retrieved access information for the electronic information board, transmitted from the first information processing apparatus, to obtain the screen information of the electronic information board from the third information processing apparatus and to display a whiteboard on the display device based on the obtained screen information (See “… in the electronic whiteboards 2b, 2c, when the user turn the power switch 226 of the electronic whiteboard 2b or 2c ON, the communication application A11 starts, and the process of the client part 20 of the electronic whiteboard 2b or 2c starts (steps S4, S5). In the electronic whiteboards 2b, 2c, when an input of the connection information is accepted by an operation on the display device 3b or 3c, the communication control unit 21 in the client part 20 of each of the electronic whiteboards 2b, 2c, based on an IP address of the connection information, via the communication network 9a, sends a passcode to the communication control unit 91 in the server part 90 of the electronic whiteboard 2a, to perform a participation request (steps S6, S7). The communication control unit 91 of the electronic whiteboard 2a receives the participation request (including the passcode) from each of the electronic whiteboards 2b, 2c.” in Paragraph [0113] and “When each of the electronic whiteboards 2b, 2c is determined to be a valid electronic whiteboard by the authentication of step S8, a communication of remote sharing processing is established between the electronic whiteboard 2a that is a host apparatus and the electronic whiteboards 2b, 2c that are participant apparatuses (steps S11, S12).” in Paragraph [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first process of the communication system of Maruyama to include the limitations of a third information processing apparatus described above, as taught by FUJII, in order to provide a more efficient communication system.
Maruyama in view of FUJII does not explicitly teach; however, Marianko teaches the acquired information about the schedule being stored in the first hardware memory in association with reservation identification information for identifying a facility reservation (See “In addition to one or more software engines 20, storage device 18 also includes one or more data storage areas 115. Data storage area 115 is operably associated with the memory device 110 and processor 105. Data storage area 115 of storage device 18 may be leveraged to maintain data concerning the availability of one or more resources maintained for reservation, descriptive information concerning the one or more resources maintained for reservation, preset information 145, preset parameters 140, as well as other information pertinent to the management, maintenance, scheduling, initiating, publication, presentation and/or provision of resource availability and reservation information. Data storage area 115, or portions thereof, may also be utilized to store myriad other data.” in Paragraph [0309]) and the received access information being stored in the first hardware memory in association with corresponding information about schedule and reservation identification information (See “In addition to one or more software engines 20, storage device 18 also includes one or more data storage areas 115. Data storage area 115 is operably associated with the memory device 110 and processor 105. Data storage area 115 of storage device 18 may be leveraged to maintain data concerning the availability of one or more resources maintained for reservation, descriptive information concerning the one or more resources maintained for reservation, preset information 145, preset parameters 140, as well as other information pertinent to the management, maintenance, scheduling, initiating, publication, presentation and/or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first process of the communication system of Maruyama in view of FUJII to include the information being stored in first hardware memory in associating with reservation identification information and schedule information, as taught by Marianko, in order to provide a more efficient communication system.
Maruyama in view of FUJII does not explicitly teach; however, Marianko teaches compare, in response to receiving the request, the reservation identification information included in the received request against the reservation identification information stored in the first hardware memory, determine that the requested use of the facility is allowed based on a comparison result in which both pieces of the reservation identification information are coincident (See “Resource availability verification engine 52 may also be included in an embodiment of the present disclosure. In one aspect, resource availability verification engine 52 may be used to perform one or more checks on resources maintained for reservation to ensure that postings regarding such resources accurately reflect substantially current or up-to-date availability. In another aspect, resource availability verification engine 52 may, upon receipt of a resource reservation request, verify that a selected resource remains available and has not been reserved in the interim period between a posting of the selected resource's reservation availability and the time when a user 170 makes or initiates a reservation request process. Other operations and benefits may flow from a 
Maruyama in view of FUJII does not explicitly teach; however, Marianko teaches retrieve the access information associated with the coincident reservation identification information from the first hardware memory (See “Computer or information handling system 127, as illustrated in FIG. 1, also includes one or more storage devices 18 operably coupled to processor 105. Storage device 18 includes one or more software engines 20 operable to enable the maintenance, management, scheduling, initiating, publication, presentation, provision and/or other data manipulation capability of resource availability and reservation information as well as perform other operations. Depending upon implementation, various aspects of teachings of the present disclosure may be implemented in a single software engine 20, in a plurality of software engines 20, in one or more hardwired components or in a combination of hardwired and software systems.” in Paragraph [0308]. It can be seen that computer or information system 127 is capable of retrieving the access information associated with the coincident reservation identification information from the first hardware memory), and transmit, to the terminal device, the retrieved access information and information indicating that the use of the facility is allowed (See “In addition, resource request and reservation management engine 76 may, such as through cooperation with notification engine 54, be operable to notify a resource provider of a resource reservation request, to notify a resource requester as to the 
The motivation to combine Maruyama in view of FUJII with Marianko would persist as described above.
Regarding Claim 2, Maruyama in view of FUJII and Marianko teaches all the limitations of Claim 1 as described above. Maruyama also teaches wherein the first process further includes registering the access information for the electronic information board with the second information processing apparatus, by associating the access information for the electronic information board with the information about the schedule (See “... the user terminal device 13S held by a host of meeting reserves a meeting room for the server 12 to register participants, time of day, and contents.” in Paragraph [0061]), andApp. No.: 16/364,716 wherein the access information for the electronic information board retrieved by the second process from the first information processing apparatus is information that the first information processing apparatus acquires from the second information processing apparatus based on the information about the schedule 
Regarding Claim 3, Maruyama in view of FUJII and Marianko teaches all the limitations of Claims 1 and 2 as described above. Maruyama also teaches a user terminal of a user, the user terminal including a display device, a third hardware processor, and a third hardware memory storing a program causing the third hardware processor to execute (See “The server 12 is connected to the video information terminal device 10 through, for example, a network, and connected to a user terminal device 13 typified by a PC or a mobile terminal held by each user through a network.” in Paragraph [0049] and “Each of the unentered persons who receives the mail operates the corresponding user terminal device 13 to access the video information terminal device 10 through a network by accessing the WEB by using a URL written on the received mail to register a new current state.” in Paragraph [0124] wherein it can be seen that the user terminal includes a display device) a third process, the third process including acquiring the access information for the electronic information board from the second information processing apparatus (See “... each of the members operates her/his own user terminal device 13 to access the video information terminal device 10 in each meeting room to refer to the reservation information for meeting room registered in the video information terminal device 10.” in Paragraph [0077] and see also Paragraph [0049] – “Although, as the user terminal device 13, four terminal devices 13A to 13C and 13S are shown here, the number of terminal devices is not limited as a matter of course. In addition, any one of the user terminal devices 13 may be fixedly installed in the meeting room in which the video information terminal device 10 is installed.”).
Maruyama does not explicitly teach “a third information processing apparatus”; however, FUJII teaches accessing the third information processing apparatus using the access information for the electronic information board, to obtain the screen information of the electronic information board from the third information processing apparatus and to display the whiteboard on the display device of the user terminal based on the obtained screen information (See “... in the electronic whiteboards 2b, 2c, when the user turn the power switch 226 of the electronic whiteboard 2b or 2c ON, the communication application A11 starts, and the process of the client part 20 of the electronic whiteboard 2b or 2c starts (steps S4, S5). In the electronic whiteboards 2b, 2c, when an input of the connection information is accepted by an operation on the display device 3b or 3c, the communication control unit 21 in the client part 20 of each of the electronic whiteboards 2b, 2c, based on an IP address of the connection information, via the communication network 9a, sends a passcode to the communication control unit 91 in the server part 90 of the electronic whiteboard 2a, to perform a participation request (steps S6, S7). The communication control unit 91 of the electronic whiteboard 2a receives the participation request (including the passcode) from each of the electronic whiteboards 2b, 2c.” in Paragraph [0113] and “When each of the electronic whiteboards 2b, 2c is determined to be a valid electronic whiteboard by the authentication of step S8, a communication of remote sharing processing is established between the electronic whiteboard 2a that is a host apparatus and the electronic whiteboards 2b, 2c that are participant apparatuses (steps S11, S12).” in Paragraph [0114]).
Maruyama to include the limitations of a third information processing apparatus described above, as taught by FUJII, in order to provide a more efficient communication system.
Regarding Claim 4, Maruyama in view of FUJII and Marianko teaches all the limitations of Claim 1 as described above. Maruyama also teaches wherein the second process further includes receiving a request to initiate use of the facility (See “... the video information terminal device 10 determines whether a host enters a meeting room by using the individual authentication unit 14 or requesting requests a member to input a log-in ID (password).” in Paragraph [0100]), and transmitting the request to initiate the use of the facility to the first information processing apparatus (See “... the video information terminal device 10 determines and selects a meeting to be started from now on the basis of the reservation information for meeting room, the current time information, and the host entrance information.” in Paragraph [0101]), the first process further includes allowing the requested use of the facility, based on an authentication result obtained on request to initiate the use of the facility, the request being received from the terminal device, and wherein the retrieving and the accessing in the second process are performed upon determining that the requested use of the facility is allowed (See “In step S1106, the video information terminal device 10, on the basis of the entered person information obtained from the individual authentication unit 14, determines whether the host of the meeting has entered the meeting room.” In Paragraph [0165], and “As a result of the 
Regarding Claim 6, Maruyama in view of FUJII and Marianko teaches all the limitations of Claims 1 and 4 as described above. Maruyama also teaches wherein, upon determining that the requested use of the facility is allowed, the requesting (See “... the video information terminal device 10 determines and selects a meeting to be started from now on the basis of the reservation information for meeting room, the current time information, and the host entrance information. Note that when a meeting having a low security level is held, the video information terminal device 10 may display the reservation list of the meeting rooms, each member may select the meeting from the reservation list without the host entrance information.” in Paragraph [0101]) and the transmitting in the first process are performed (See “The server 12 also has a function of transmitting information regarding the holding of meeting or the created minute to the user terminal device 13 through the communication unit 104 of the video information terminal device 10.” in Paragraph [0071]).
Regarding Claim 7, Maruyama in view of FUJII and Marianko teaches all the limitations of Claims 1 and 4 as described above. Maruyama also teaches wherein the first process further includes transmitting a reminder about a reservation of the facility to a user terminal of a user at a prescribed time before a start time of the reservation, based on the information about the schedule (See “... the server 12 transmits a notification of holding a meeting through, for example, an electronic mail, to members registered as interested persons of the meeting by the host." in Paragraph , and receiving a reply to the reminder, the reply indicating that the facility will be used (See “Of the members who receive the notification of holding, the member B who will attend the meeting operates her/his own user terminal device 13B to notify a WEB unit of the server 12 to register the member B as a participant. The server 12 updates its own reservation information depending on a response from the member B." in Paragraph [0086]), wherein, in response to receiving the reply to the reminder, the requesting (See “... the video information terminal device 10 determines and selects a meeting to be started from now on the basis of the reservation information for meeting room, the current time information, and the host entrance information. Note that when a meeting having a low security level is held, the video information terminal device 10 may display the reservation list of the meeting rooms, each member may select the meeting from the reservation list without the host entrance information.” in Paragraph [0101]), and the transmitting in the first process are performed (See “The server 12 also has a function of transmitting information regarding the holding of meeting or the created minute to the user terminal device 13 through the communication unit 104 of the video information terminal device 10.” in Paragraph [0071]).
Regarding Claim 8, Maruyama in view of FUJII and Marianko teaches all the limitations of Claim 1 as described above. Maruyama also teaches wherein the first process further includes registering the information about the schedule with the second information processing apparatus, and wherein the acquiring in the first process is performed in response to the registering of the information about the schedule with the second information processing apparatus (See “... a host of meeting operates the user terminal device 13S to register reservation information for meeting room in the server 12 through the video information terminal device 10. This operation can be achieved such that the video information terminal device 10, the server 12, and the user terminal device 13S have applications having the corresponding functions, respectively.” in Paragraph [0075]) and “... in the registration of the reservation information for meeting room, the server 12 updates a schedule list of the host and registers time of the day of a meeting in the storage unit 122.” in Paragraph [0076]).
Regarding Claim 9, Maruyama in view of FUJII and Marianko teaches all the limitations of Claim 1 as described above. Maruyama also teaches wherein the first process further includes transmitting the information about the schedule to the terminal device (See “The host of the meeting operates the user terminal device 13S to transmit a notification of holding the meeting for the members to the mail server 12M as a mail. In response to the mail, the mail server 12M transmits the notification of holding the meeting to the members.” in Paragraph [0089] and see also Paragraph [0071] – “The server 12 also has a function of transmitting information regarding the holding of meeting or the created minute to the user terminal device 13 through the communication unit 104 of the video information terminal device 10.”), and the second process further includes retrieving the information about the schedule from the first information processing apparatus (See “... each of the members who receive the notification of holding operates her/his own user terminal device 13 to register attendance or non-attendance on the meeting in the server 12 by using a URL (Uniform Source Locator) written on the notification.” in Paragraph [0080]), and displaying the information about the schedule on the display device (See “The video information terminal device 10 has a function for meeting typified by a function of displaying a schedule ...” in Paragraph [0059] and “... the video information terminal device 10 creates the reservation list of meeting rooms on the basis of the reservation information for meeting room and current time and displays the reservation list on the video display unit 11.” in Paragraph [0099]).
Regarding Claim 10, Maruyama in view of FUJII and Marianko teaches all the limitations of Claims 1 and 9 as described above. Maruyama also teaches wherein the schedule is related to a reservation of a meeting room, and the information about the schedule includes one or more of following: a name of a meeting, a meeting room name, date and time, and a name of an attendee (See “An example of the reservation list to be displayed is shown in the upper part in FIG. 9. In the reservation list, meeting room names, current time of day, reservation times of meeting rooms, reservation persons (may be the same as hosts), telephone numbers of the reservation persons, and contents of the meetings are displayed.” in Paragraph [0116] and Fig. 9).
Regarding Claim 11, Maruyama in view of FUJII and Marianko teaches all the limitations of Claims 1 and 9 as described above. Maruyama also teaches wherein the information about the schedule is displayed on the display device by superimposing the information about the schedule on the whiteboard by the second process (See “The video information terminal device 10 has a function for meeting typified by a function of displaying a schedule ...” in Paragraph [0059] and see also Paragraph [0047] – “The video display system 1 has a video display unit 11 typified by a whiteboard or a blackboard.”).
Regarding Claim 12, Maruyama in view of FUJII and Marianko teaches all the limitations of Claims 1 and 9 as described above. Maruyama does not explicitly teach; however, FUJII teaches wherein the second process further includes transmitting the information about the schedule to the third information processing apparatus (See “... a request for hosting a conference is accepted by an operation on the display device 3a ...” in Paragraph [0111]), and wherein the information about the schedule is displayed on the display device by receiving, from the third information processing apparatus, the screen information containing the information about the schedule created by the third information processing apparatus (See “... the communication control unit 91 of the electronic whiteboard 2a generates connection information for establishing a connection to the electronic whiteboard 2a and displays the generated connection information on the display device 2a (step S3). The connection information includes an IP address of the host apparatus and a passcode that is generated for this remote sharing processing ... Then, the connection information is transferred to users of the electronic whiteboards 2b, 2c via telephone or electronic mail by the user of the electronic whiteboard 2a." in Paragraph [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first process of the communication Maruyama to include the limitations of a third information processing apparatus described above, as taught by FUJII, in order to provide a more efficient communication system.
Regarding Claim 13, Maruyama in view of FUJII and Marianko teaches all the limitations of Claims 1, 9, and 12 as described above. Maruyama also teaches wherein the second process further includes receiving a stroke drawn on the whiteboard (See “... the video information terminal device 10 has a function of capturing an analog minute described on the video display unit 11 typified by a whiteboard by the participant by means of a marker pen or the like.” in Paragraph [0196]), and saving the information about the schedule and the stroke into a same file (See “The transferred server 12 which receives the transferred electronic file, on the basis the folder structure shown in FIG. 7, stores the electronic file in a folder for an attached literature file under folders for suitable meeting rooms, dates, and reservation times.” in Paragraph [0282] and see also Paragraph [0304] – “When the attached literature is stored in the storage unit 122 of the server 12, the attached literature is stored under a date folder and a time folder related to the attached literature in the reservation information for meeting room as shown in the drawing.”).
Regarding Claim 14, Maruyama in view of FUJII and Marianko teaches all the limitations of Claims 1 and 9 as described above. Maruyama also teaches wherein the first process further includes transmitting information about an attendee of a meeting to the terminal device (See “... the server 12 transmits, on the basis of the entered person information, a holding forenotice mail to the user terminal device 13 of a member who answered that she/he participated in the meeting but has not entered the , the information about the attendee being obtained from the second information processing apparatus after the meeting is started (See “... the video information terminal device 10 checks a participation state of each of the members by specifying an entered person with the individual authentication unit 14. Information obtained by the check may be called entered person information. Alternatively, the video information terminal device 10 creates a participant list showing members each of whom answered that she/he participated in the meeting on the basis of the reservation information for meeting room, displays the participant list as a video image, causes a member who entered the room to select a display representing her/him herself/himself from the participant list to compile the participation states." in Paragraph [0102]), and the second process further includes retrieving the information about the attendee from the first information processing apparatus after the meeting is started (See “The contents registered again are reflected in the reservation information for the meeting room in which the meeting is being held, and the server 12 updates the participant list displayed on the video display unit 11.” in Paragraph [0105] and “When there is information representing that a participant notified the host of attendance and will be late for the meeting, the display is updated depending on the information. When the participant list is displayed, a participant manually updates, for example, attendance information to start or stop the meeting.” in Paragraph [0168]), and displaying the information about the attendee on the display device (See “Alternatively, the video information terminal device 10 ... displays the participant list as a video image ...”, in Paragraph [0102], “... the participant list displayed on the video display unit 11 are 
Claim 15 is a method claim corresponding to system Claim 1. All of the limitations in Claim 15 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 15 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1, set forth above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of FUJII, Marianko, and Doerr et al. (US Patent No. 8,600,027 B1; hereinafter "Doerr").
Regarding Claim 5, Maruyama in view of FUJII and Marianko teaches all the limitations of Claims 1 and 4 as described above. Maruyama in view of FUJII and Marianko does not explicitly teach; however, Doerr teaches wherein the first process further includes detecting that a reservation for the use of the facility is cancelled or that a start time of the reservation has elapsed before the request to initiate the use of the facility is received by the first information processing apparatus, and requesting the third information processing apparatus to delete the electronic information board, upon detecting that the reservation for the use of the facility is cancelled or that the start time of the reservation has elapsed before the request to initiate the use of the facility is received by the first information processing apparatus (See “If the calendar information indicates the conference call should be cancelled, then the system will cancel the conference call and adjust or delete the corresponding event records accordingly.” in Column 14, Line 6-9).
Maruyama in view of FUJII and Marianko to include the use of the calendar application in requesting the service to delete the corresponding event records (e.g. electronic information board) upon detecting that a meeting is canceled, as taught by Doerr, in order to offer organizers an easy way of making changes to the meeting (See Doerr Column 11, Line 4-17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628